     Case: 1:20-cv-01666 Document #: 12-1 Filed: 03/10/20 Page 1 of 9 PageID #:123




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ART ASK AGENCY,


       Plaintiff,
v.                                                   Case No.:

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,                         Judge:
PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

       Defendants.



                              DECLARATION OF MARIA STRID

 I, Maria Strid, declare and state as follows:

         1.          This declaration is based upon my personal knowledge of the facts stated

         herein or on the business records that were made at the time or in the regular course of

         business. If called as a witness, I could and would testify to the statements made herein.

         2.          I am the owner of ART ASK AGENCY and am knowledgeable about or have

         access to business records concerning all aspects of the brand protection operation of

         ART ASK AGENCY including, but not limited to, its trademarks, copyrights, other

         intellectual property, sales, on-line sales, advertising, marketing, media coverage and

         associated international operations. I make this declaration from matters within my own

         knowledge, except where otherwise stated.

         3.         Plaintiff ART ASK AGENCY acts as the Licensing, Sales, Marketing, Design

         and Distribution arm of ANNE STOKES products and has a place of business at Lugar


                                                 1
Case: 1:20-cv-01666 Document #: 12-1 Filed: 03/10/20 Page 2 of 9 PageID #:124




    Port Ginesta, 603, 08860 Botigues (Les), Barcelona, Spain. Plaintiff ART ASK

    AGENCY is a foreign company organized and existing under the laws of Spain.

    4.      ART ASK AGENCY is in the business of developing, marketing, selling and

    distributing, and licensing ANNE STOKES products. ANNE STOKES mark is

    associated with a collection of fantasy art products created by British artist Anne Stokes

    and has been licensed for use in connection with many products worldwide. Her striking

    designs and life-like portrayals of fantasy subjects are widely acclaimed. ART ASK

    AGENCY is the official source of ANNE STOKES products:

   http://artaskagency.com/our-licenses/anne-stokes/




    5.      ART ASK AGENCY owns rights to the Anne Stokes mark and all derivative

    works for all ANNE STOKES prints including U.S. Copyright Registration Nos. VA2-

    152-055, VA2-152-057, VA2-152-045, VA2-152-048, VA2-152-065, VA2-152-061,


                                            2
Case: 1:20-cv-01666 Document #: 12-1 Filed: 03/10/20 Page 3 of 9 PageID #:125




    VA2-152-064, VA2-152-063, VA2-152-068, VA2-152-067, VA2-152-058, and VA2-

    152-019.

    6.      The above Copyright registrations for ANNE STOKES are valid, subsisting,

    and in full force and effect. True and correct copies of the federal Copyright registration

    certificates for ANNE STOKES are attached hereto as Exhibit 1.

    7.      The ANNE STOKES trademark and copyrighted materials are distinctive and

    identify the merchandise as goods from ART ASK AGENCY.

    8.      The ANNE STOKES trademark and copyrighted materials have been

    continuously used and never abandoned.

    9.      ART ASK AGENCY has expended substantial time, money and other

    resources in developing, advertising and otherwise promoting the ANNE STOKES

    trademark and copyrighted materials. As a result, products associated with the ANNE

    STOKES trademark and copyrighted materials are recognized and exclusively

    associated by consumers, the public and the trade as being products sourced from ART

    ASK AGENCY.

    10.     The success of the ANNE STOKES brand has resulted in its significant

    counterfeiting. Consequently, ART ASK AGENCY is implementing an anti-

    counterfeiting program and is investigating suspicious websites and online

    marketplace listings identified through external vendors in proactive Internet

    sweeps. ART ASK AGENCY has identified numerous domain names linked to fully

    interactive websites and marketplace listings on platforms such as iOffer and

    Aliexpress, including the fully interactive commercial Internet stores operating under

    the Defendant Domain Names and/or the Online Marketplace Accounts identified in

    Schedule A which is attached to the Complaint (collectively, the "Defendant Internet

                                            3
Case: 1:20-cv-01666 Document #: 12-1 Filed: 03/10/20 Page 4 of 9 PageID #:126




    Stores"), which were offering for sale, selling and importing counterfeit products in

    connection with counterfeit versions of ART ASK AGENCY’s ANNE STOKES

    trademark and copyrighted material (the "Counterfeit ANNE STOKES Products") to

    consumers in this Judicial District and throughout the United States. Despite ART

    ASK AGENCY’s enforcement efforts online, Defendants have persisted in creating the

    Defendant Internet Stores.

    11.     We perform, supervise and/or direct investigations related to Internet-based

    infringement of the ANNE STOKES trademark and copyrighted materials. Our

    investigation shows that Defendants are using the Defendant Internet Stores to sell

    Counterfeit ANNE STOKES Products from foreign countries such as China to

    consumers in the U.S. and elsewhere. We, or someone working under our direction,

    analyzed each of the Defendant Internet Stores and determined that Counterfeit ANNE

    STOKES Products were being offered for sale to consumers in the United States,

    including Illinois. This conclusion was reached through visual inspection of the products

    listed for sale on the website, the prices at which the Counterfeit ANNE STOKES

    Products were offered for sale, other features commonly associated with websites selling

    counterfeit products, because Defendants offered shipping to the United States,

    including Illinois, and because Defendants and their websites do not conduct business

    with ART ASK AGENCY and do not have the right or authority to use the ANNE

    STOKES trademark and copyrighted materials for any reason. True and correct copies

    of screenshot printouts showing the active Defendant Internet Stores reviewed are

    attached as Exhibit 2.

    12.     Upon information and belief, Defendants facilitate sales by designing the

    Defendant Internet Stores so that they appear to unknowing consumers to be

                                           4
Case: 1:20-cv-01666 Document #: 12-1 Filed: 03/10/20 Page 5 of 9 PageID #:127




    authorized online retailers, outlet stores or wholesalers selling genuine ANNE

    STOKES Products. Many of the Defendant Internet Stores look sophisticated and

    accept payment in U.S. dollars via credit cards, Western Union, Amazon and PayPal.

    The Defendant Internet Stores often include images and design elements that make it

    very difficult for consumers to distinguish such counterfeit sites from an authorized

    website. Defendants further perpetuate the illusion of legitimacy by offering "live

    24/7" customer service and using indicia of authenticity and security that consumers

    have come to associate with authorized retailers, including the McAfee® Security,

    VeriSign®, Visa®, MasterCard®, and PayPal® logos. ART ASK AGENCY has not

    licensed or authorized Defendants to use the ANNE STOKES trademark and

    copyrighted materials, and none of the Defendants are authorized retailers of genuine

    ANNE STOKES Products.

    13.     Upon information and belief, Defendants also deceive unknowing consumers

    by using the ANNE STOKES trademark and copyrighted materials without

    authorization within the content, text and/or meta tags of their websites in order to

    attract various search engines crawling the Internet looking for websites relevant to

    consumer searches for ANNE STOKES Products. In addition, upon information and

    belief, Defendants use other unauthorized search engine optimization (SEO) tactics

    and social media spamming so that the Defendant Internet Stores listings show up at or

    near the top of relevant search results and misdirect consumers searching for genuine

    ANNE STOKES Products. Further, Defendants utilize similar illegitimate SEO tactics to

    propel new domain names to the top of search results after others are shut down.

    14.     Defendants often go to great lengths to conceal their identities and often use

    multiple fictitious names and addresses to register and operate their massive network of

                                           5
Case: 1:20-cv-01666 Document #: 12-1 Filed: 03/10/20 Page 6 of 9 PageID #:128




    Defendant Internet Stores. Other Defendant Domain Names often use privacy services

    that conceal the owners' identity and contact information. Upon information and belief,

    Defendants regularly create new websites and online marketplace accounts on various

    platforms using the identities listed in Schedule A to the Complaint, as well as other

    unknown fictitious names and addresses. Such Defendant Internet Store registration

    patterns are one of many common tactics used by the Defendants to conceal their

    identities, the full scope and interworking of their counterfeiting operation, and to avoid

    being shut down.

    15.       Even though Defendants operate under multiple fictitious names, there are

    numerous similarities among the Defendant Internet Stores. For example, many of the

    Defendant websites have virtually identical layouts, even though different aliases were

    used to register the respective domain names. In addition, Counterfeit ANNE STOKES

    Products for sale in the Defendant Internet Stores bear similar irregularities and indicia

    of being counterfeit to one another, suggesting that the Counterfeit ANNE STOKES

    Products were manufactured by and come from a common source and that, upon

    information and belief, Defendants are interrelated. The Defendant Internet Stores also

    include other notable common features, including use of the same domain name

    registration patterns, unique shopping cart platforms, accepted payment methods,

    check-out methods, meta data, illegitimate SEO tactics, HADJL user-defined

    variables, domain redirection, lack of contact information, identically or similarly

    priced similar hosting services, similar name servers, and the use of the same text and

    images.

    16.       In addition to operating under multiple fictitious names, Defendants in this

    case and defendants in other similar cases against online counterfeiters use a variety

                                             6
Case: 1:20-cv-01666 Document #: 12-1 Filed: 03/10/20 Page 7 of 9 PageID #:129




    of other common tactics to evade enforcement efforts. For example, counterfeiters

    like Defendants will often register new domain names or online marketplace accounts

    under new aliases once they receive notice of a lawsuit. Counterfeiters also often

    move website hosting to rogue servers located outside the United States once notice of

    a lawsuit is received. Rogue servers are notorious for ignoring take down demands

    sent by brand owners. Counterfeiters also typically ship products in small quantities

    via international mail to minimize detection by U.S. Customs and Border Protection.

    17.     Counterfeiters such as Defendants typically operate multiple credit card

    merchant accounts as well as Amazon and PayPal accounts behind layers of payment

    gateways so that they can continue operation in spite of ART ASK AGENCY's

    enforcement efforts. Upon information and belief, Defendants maintain off-shore bank

    accounts and regularly move funds from their PayPal accounts to off-shore bank

    accounts outside the jurisdiction of this Court.

    18.     Monetary damages alone cannot adequately compensate ART ASK AGENCY

    for ongoing infringement because monetary damages fail to address the loss of control

    of and damage to ART ASK AGENCY's reputation and goodwill. Furthermore,

    monetary damages are difficult, if not impossible, to completely ascertain due to the

    inability to fully quantify the monetary damage caused to ART ASK AGENCY's

    reputation and goodwill by acts of infringement.

    19.     ART ASK AGENCY's goodwill and reputation are irreparably damaged when

    the ANNE STOKES trademark and copyrighted materials are used on goods not

    authorized, produced, or manufactured by ART ASK AGENCY. Moreover, consumer

    brand confidence is damaged, which can result in a loss of future sales and market share.


                                            7
Case: 1:20-cv-01666 Document #: 12-1 Filed: 03/10/20 Page 8 of 9 PageID #:130




    The extent of harm to ART ASK AGENCY's reputation and goodwill and the possible

    diversion of customers due to loss in brand confidence are largely unquantifiable.

    20.     ART ASK AGENCY is further irreparably harmed by the unauthorized use of

    the ANNE STOKES trademark and copyrighted materials because counterfeiters take

    away ART ASK AGENCY's ability to control the nature and quality of products used

    with the ANNE STOKES trademark and copyrighted materials. Loss of quality control

    over goods using the ANNE STOKES trademark and copyrighted materials and, in turn,

    loss of control over our reputation is neither calculable nor precisely compensable.

    The sale of Counterfeit ANNE STOKES Products using the ANNE STOKES

    trademark and copyrighted materials also causes consumer confusion, which weakens

    ART ASK AGENCY's brand recognition and reputation. Consumers who mistakenly

    believe that the Counterfeit ANNE STOKES Products they have purchased originated

    from ART ASK AGENCY will come to believe that ART ASK AGENCY offers low-

    quality products. Inferior quality products will result in increased skepticism and

    hesitance in consumers presented with genuine ANNE STOKES Products, resulting

    in a loss or undermining of ART ASK AGENCY's reputation and goodwill.

    21.     ART ASK AGENCY is further irreparably damaged due to a loss in

    exclusivity. The ANNE STOKES Products are meant to be exclusive. ART ASK

    AGENCY's extensive marketing and distribution of ANNE STOKES Products are

    aimed at growing and sustaining sales of ANNE STOKES Products. The ANNE

    STOKES trademark and copyrighted materials are distinctive and signify to consumers

    that the products originate from ART ASK AGENCY and are manufactured to ART

    ASK AGENCY's high quality standards. When counterfeiters use the ANNE STOKES


                                            8
Case: 1:20-cv-01666 Document #: 12-1 Filed: 03/10/20 Page 9 of 9 PageID #:131
